ACCEPTED
                                                                                       06-14-00104-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  3/12/2015 2:54:54 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK


                         06-14-00104-CV
                                                                       FILED IN
                                                                6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
                  IN   T H E S I X T H C O U R T O F A P P E A L3/12/2015
                                                                  S       2:54:54 PM
                            TEXARKANA, TEXAS                        DEBBIE  AUTREY
                                                                        Clerk


                          REEF R. GILLUM, D.O., ET AL.,

                                                      APPELLANTS,

                                           V.

                                  GREG A. GILLUM,

                                                       APPELLEE.

                          Motion For Extension
                  O f T i m e T o F i l e A p p e l l a n t s ’ Br i e f



                                            I.

   Appellants’ opening brief was due on March 11, 2015. Appellants request

that the Court grant them a 30-day extension of time, until April 10, 2015,

to file their brief. This is Appellants’ second request for an extension of time

to file this brief.

                                           II.

   Appellants need additional time because it has been and will be

necessary for appellate counsel Robert B. Gilbreath to devote his time to a

number of other matters, including:
                                         Page 1
      •     Mr. Gilbreath was busy preparing for, attending, and assisting
            with a jury trial in the 129th District Court, Harris County,
            Texas, which began on February 17, 2015 and concluded on
            March 5, 2015. The cause number is 2013-02376, and the style
            is Evans v. Texas Parks & Wildlife Department, et. al.


                                  PRAYER
   Appellants request that the Court grant them a 30-day extension of time

to file their brief and award them any other relief to which they are entitled.

                                          Respectfully submitted,

                                          /s/ Robert B. Gilbreath
                                          Robert B. Gilbreath
                                          Texas State Bar No. 07904620
                                          Matthew C. Sapp
                                          Texas State Bar No. 24063563
                                          HAWKINS PARNELL
                                           THACKSTON & YOUNG, LLP
                                          Highland Park Place
                                          4514 Cole Avenue, Suite 500
                                          Dallas, Texas 75205
                                          Telephone: (214) 780-5100
                                          Facsimile: (214) 780-5200

                                          COUNSEL FOR APPELLANTS




                                    Page 2
                  CERTIFICATE OF CONFERENCE
   I spoke with Jim Bullock, counsel for Greg Gillum, regarding this
motion. He was unable to reach his client regarding this motion before the
time of filing.

                                         /s/ Robert B. Gilbreath
                                         Robert B. Gilbreath

                   C E R T I FI C A T E O F S E R V I C E
  On March 12, 2015, a true and correct copy of this notice was sent via e-
mail and certified mail to the following counsel of record:

     Jim E. Bullock, Esq.
     Beard and Harris, PC
     100 Independence Place, Suite 101
     Tyler, Texas 75703
     jim@beardandharris.com


                                   /s/ Robert B. Gilbreath
                                   Robert B. Gilbreath




                                  Page 3